Citation Nr: 1143756	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-30 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to VA dependency and indemnity compensation (DIC) for the Veteran's death under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	James G. Fausone, attorney


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from September 1966 to August 1968.  He died in January 2006.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The appellant in this case is the Veteran's widow.  She contends that VA rendered negligent care of her husband over the years, which ultimately lead to his death in January 2006 from idiopathic cardiomyopathy.  Specifically she asserts that the Veteran continuously complained of chest pain and heart concerns but was only provided with steady nitroglycerine tablets via the U.S. mail with no actual cardiac testing.  

By way of history, the Veteran was diagnosed with mild coronary artery disease with negative stress test in September 1996 and was given a prescription of nitroglycerine to take as needed.  The echocardiogram (EKG) showed 47 percent with diastolic dysfunction.  The Veteran stated that he had chest pain on exertion for about a year.  

He complained of chest pressure in November 1997 that he had reportedly been having for months.  An EKG was performed showing a heart rate of 65.  In February 1998, the Veteran complained of a brief episode of chest pain with shortness of breath that had resolved.  An EKG was performed showing a heart rate of 54 and the blood pressure reading was 170/98.  The impression was chest pain, probable cardiac, consider vasospastic angina.  A chest x-ray in February 1999 was normal.
      
On an unrelated counseling record in December 2000, the Veteran noted that he was having chest pain and taking nitroglycerin.  In May 2001, the Veteran complained of chest pain every two months relieved by one tablet of nitroglycerine.  He refused a stress test.  A May 2002 VA treatment record shows the Veteran denied chest pain and that his coronary artery disease was stable.
      
In February 2003, the Veteran was seen in urgent care with complaints of increased thirst, urination, and weight loss.  He was treated for diabetes mellitus symptoms.  It was noted that the Veteran was non-compliant with his blood pressure medication.  On admission his blood pressure was 143/103.  Subsequent blood pressure readings were 142/108 and 140/90.

The Veteran denied chest pain on records dated in February 2003 and March 2003.  In June 2003, he was seen again in urgent care for diabetes mellitus symptoms.  His blood pressure was 155/92. 
      
In August 2003, it was noted that the Veteran had previously taken Verapamil for his hypertension but had not been on it for years.  It was noted that they would continue to monitor his blood pressure as it was elevated.  Readings were 130/106 and 140/90.
      
The Veteran was seen for a fractured ankle in July 2004.  His blood pressure was 159/109.  An EKG was not performed.  He was advised to seek urgent care.  Subsequent treatment noted treatment for the ankle and a blood pressure reading of 143/97.

In April 2005, the Veteran was seen in urgent care stating that he had been out of his medication for "weeks and months."  His blood pressure was 164/100.  A subsequent record in July 2005 noted that there had not been an EKG within the
 last six months.
      
On October 20, 2005 the Veteran presented with complaints of shortness of breath.  His blood pressure was 147/106.  It was noted that the Veteran had a history of chronic obstructive pulmonary disease and respiratory treatment was ordered.

The death certificate notes that the Veteran later died at Leesburg Regional Medical Center in January 2006 from idiopathic cardiomyopathy.  

There are two medical opinions of record addressing whether the Veteran's death is related to the VA care he received.  A VA physician provided an opinion in December 2006 that VA provided proper care to the Veteran from 1996 to 2006.  The physician noted that an EKG was requested in January 2001, that the Veteran refused a stress test in May 2001, and that there were no complaints of chest pain from 2002 to 2006.  The Veteran was diagnosed with possible mild coronary artery disease in 1996 and given nitroglycerin but the record showed that he did not use it.  It also was noted in 2005 that he did not complain of chest pain or use rescue nitroglycerin and his coronary artery disease was stable.  The physician noted that hypertension may result from idiopathic cardiomyopathy and his physician tried to control his blood pressure.  The physician found that proper care was given but the Veteran did refuse some of the medical care that might have helped him.

A private physician, Dr. Schuler, provided an opinion in November 2007 that the treatment on October 20, 2005 breached the standard care in that only asthma was treated without a cardio work-up, even though the Veteran had elevated blood pressure and a history of hypertension.  It also was noted that the Veteran was only on a low dose of Lisinopril for hypertension.  Dr. Schuler commented that the Veteran had mitral regurgitation for many years, worsening respiratory distress, and fatigue that was erroneously thought to be asthma but no cardiac evaluation including cardiac catherization.  Dr. Schuler believed that the VA physicians breached the standard of care, which led to congestive heart failure from mitral regurgitation at an irreversible level.

Records from the Veteran's treatment at Leesburg Regional Medical Center and Waterman Hospital are not in the file.  These records should be obtained on remand.

Also, it appears that the appellant filed a Federal Tort Claims Act (FTCA) lawsuit concerning the Veteran's death.  Certain medical records or other evidence which is pertinent to the claim for compensation pursuant to 38 U.S.C.A. § 1151 may have been generated in connection with the FTCA claim, and such evidence must be obtained if possible.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to submit or provide the proper release form so that VA can make reasonable efforts to obtain the Veteran's records from Leesburg Regional Medical Center and Waterman Hospital dated in January 2006.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the appellant and describe any further action to be taken by the RO/AMC with respect to the claim.

2.  Take the necessary steps to obtain all available records related to a FTCA lawsuit filed by the appellant in regard to the Veteran's death, to include any medical records and opinions, court documents, and/or settlement agreements.  Any relevant additional evidence which is not protected by privilege should be associated with the claims file.  If such records are unavailable, this fact should be noted in the claims file.

3.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the appellant and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



